to

FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA APR 2 5 2073
Clerk y .
Caurr§ fo*r t.hD/st'rict& gankr

) e D/strlct ar Co,gglil;";
DAVID EARL WATTLETON, )
)
Petitioner, )
)

v § civil A¢ti@n N@. 13 t,l587
CHARLES E. SAMUELS, et cll., )
)
Respondents. )
)
MEMORANDUM OPINION

This matter is before the Court on the petitioner’s application to proceed in forma
pauperis and his pro se petition for a writ of mandamus. The Court will grant the application
and dismiss the petition.

Petitioner asserts an entitlement to "needed medical treatment for a mental disorder
which has been diagnosed by health care providers," and he alleges "that a combination of
inappropriate hospital culture [at the Federal Medical Center in Rochester, Minnesota], the denial
of access to the courts, and hostile hospital conditions prevents him from obtaining appropriate
psychological/psychiatric care and treatment consistent with statutory and constitutional
standards." Pet. at l-2 (page numbers designated by the Court). He demands "a transfer to
another institution that is not affiliated with or controlled by" the Federal Bureau of Prisons. Id.

at3.

Mandamus relief is proper only if "(l) the plaintiff has a clear right to relief; (2) the
defendant has a clear duty to act; and (3) there is no other adequate remedy available to
plaintiff." Council of and for the Blz`nd of Delaware Counly Valley v. Regan, 709 F.2d 1521,
1533 (D.C. Cir. 1983) (en banc). The party seeking mandamus has the "burden of showing that
[his] right to issuance of the writ is ‘clear and indisputable."’ Gulfstream Aerospace Corp. v.
Mayacamas Corp., 485 U.S. 271, 289 (1988) (citing Bankers Lzfe & Cas. Co. v. Holland, 346
U.S. 379, 384 (1953)). This petitioner fails to meet his burden, particularly because he fails to
demonstrate the absence of any other available remedy. Petitioner has been found not guilty of
federal crimes by reason of insanity, see Um`ted States v. Wattleton, 296 F.3d 1184, 1187 (1 lth
Cir. 2002) ("The defendant David Earl Wattleton was indicted for making bomb threats, in
violation of 18 U.S.C. § 844(e), and the jury rendered an insanity verdict. At a post-verdict
hearing pursuant to 18 U.S.C. § 4243(d), the district court determined that Wattleton was not
eligible for release."), and the court which ordered his commitment "at any time may . . . modify
or eliminate the regimen of medical, psychiatric, or psychological care or treatment." 18 U.S.C.
§ 4243(f).

The petition for a writ of mandamus will be denied. An Order accompanies this

Memorandum Opinion.

DATE: /

M(. l/), V?l} Un 1Zr;;;i:1jg@